DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim13-16 and 18-19 objected to because of the following informalities:  
	These are method claims that refers to the method of claim 1; however,   Claim 1 is a system claim, not a method claim.  It appears claims 13-16 and 18-19 should depend from claim 12.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0029 line 6, “Content delivery campaign 120” should read “Content delivery exchange 120”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 12-14,  and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang (US20190188561).

Regarding Claim 1, Tang teaches:
A system comprising: one or more processors; one or more storage media storing instructions which, when executed by the one or more processors, cause: based on training data: generating an embedding for each attribute value of a first plurality of attribute values of multiple content items (Paragraph 0051; The online system provides user and event data to the neural network 142 and neural network 144 to generate a user embedding 460 and an event embedding 465, respectively. Paragraph 0015; A third party system 120 may also communicate information to the online system 130, such as event content including ticket prices, time, venue, and information about an application provided by the third party system 120.);
generating an embedding for each attribute value of a second plurality of attribute values of multiple entities (Paragraph 0051; The online system provides user and event data to the neural network 142 and neural network 144 to generate a user embedding 460 and an event embedding 465, respectively. Paragraph 0027; Examples of information stored in a user profile include biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, interests, hobbies or preferences, location and the like.);
(Paragraph 0048; Here, changing the weights of neural network 142 and neural networks 144 comprises adjusting the weights between individual neurons of the hidden layers to reduce a total measure of error between a predicted output and actual output.);
in response to receiving a content request: identifying a particular content item that is associated with one or more targeting criteria that are satisfied based on the content request (Paragraph 0016; The online system 130 is configured to receive requests from one or more client devices 110 and third party systems 120 and execute computer programs associated with the received requests. As an example, the online system 130 stores content associated with one or more users and content associated with an event in order to provide the event to a user of the one or more users with a threshold probability of attending the event. Paragraph 0043; the input vector 310 is a vector comprising content items associated with a user of the online system 130 (e.g., items stored in the user profile store 205, action log 220, and edge store 225). For example, an input vector 310 comprises demographic information (e.g., age group of the user), groups that the user is associated with (e.g., a member of a page associated with the event), a geographic location (e.g., the user is within 10 miles of a geographic location associated with an event), a number and/or type of actions performed by the user on a content item associated with an event either on or off the online system 130, or any combination thereof.);
identifying a first set of embeddings for the particular content item (Paragraph 0043; the input vector 310 is a vector comprising content items associated with a user of the online system 130 (e.g., items stored in the user profile store 205, action log 220, and edge store 225). For example, an input vector 310 comprises demographic information (e.g., age group of the user), groups that the user is associated with (e.g., a member of a page associated with the event), a geographic location (e.g., the user is within 10 miles of a geographic location associated with an event), a number and/or type of actions performed by the user on a content item associated with an event either on or off the online system 130, or any combination thereof. Paragraph 0051; The online system provides user and event data to the neural network 142 and neural network 144 to generate a user embedding 460 and an event embedding 465, respectively.);
inputting the first set of embeddings into the first neural network to generate first output (Paragraph 0036; A stored neural network is configured to receive, as an input, an input vector (e.g., a vector associated with an event 152 or a vector associated with a user 154) via an input layer. Here, a received input vector is associated with one of a user of the online system 130 or an event provided by a third-party system (e.g., third-party system 120). Paragraph 0048; The neural network 455 is configured to receive, as inputs, the output generated by both the neural network 142 and the neural network 144. Paragraph 0051; An event embedding selection module 450 selects embeddings from a hidden layer of the neural network 144.);
identifying a particular requesting entity that initiated the content request (Paragraph 0016; The online system 130 is configured to receive requests from one or more client devices 110 and third party systems 120 and execute computer programs associated with the received requests. As an example, the online system 130 stores content associated with one or more users and content associated with an event in order to provide the event to a user of the one or more users with a threshold probability of attending the event. Paragraph 0017; The online system 130 provides a framework to provide content items describing events to one or more user of client devices 110. A content item associated with an event is also referred to herein as an event content. In FIG. 1A, a user profile 132 is associated with a user of the online system 130 and an event 134 associated with the third-party system 120. The user profile 132 and event 134 may be stored in a store (i.e., a user profile store and an event store) of the online system 130.);
identifying a second set of embeddings for the particular requesting entity (Paragraph 0017; The online system 130 provides a framework to provide content items describing events to one or more user of client devices 110. A content item associated with an event is also referred to herein as an event content. In FIG. 1A, a user profile 132 is associated with a user of the online system 130 and an event 134 associated with the third-party system 120. Paragraph 0036; A stored neural network is configured to receive, as an input, an input vector (e.g., a vector associated with an event 152 or a vector associated with a user 154) via an input layer. Here, a received input vector is associated with one of a user of the online system 130 or an event provided by a third-party system (e.g., third-party system 120). Each of the one or more neural networks stored in the neural network store 230 generates an output that is some function of the received input vector. Paragraph 0051; The online system provides user and event data to the neural network 142 and neural network 144 to generate a user embedding 460 and an event embedding 465, respectively.);
inputting the second set of embeddings into the second neural network to generate second output (Paragraph 0036; A stored neural network is configured to receive, as an input, an input vector (e.g., a vector associated with an event 152 or a vector associated with a user 154) via an input layer. Here, a received input vector is associated with one of a user of the online system 130 or an event provided by a third-party system (e.g., third-party system 120). Paragraph 0048; The neural network 455 is configured to receive, as inputs, the output generated by both the neural network 142 and the neural network 144. Paragraph 0051; A user embedding selection module 445 selects embeddings from a hidden layer of the neural network 142.);
selecting the particular content item based on the first output and the second output (Paragraph 0023; square shaped data points represent users and circular data points represent events. In an embodiment, the online system uses a distance between a vector representing a user and a vector representing an event as a measure of likelihood of the user attending the event or the measure of likelihood that the user is interested in the event. Small distances between a user and an event in the latent space 156 indicate high likelihood of the user attending the event and large distance distances between a user and an event in the latent space 156 indicate less likelihood of the user attending the event. Accordingly, the online system determines the measure of likelihood of a user attending an event as a value inversely related to the distance between the data points corresponding to the event and the user in the latent space 156. Paragraph 0051; In an embodiment, both the user embedding selection module 445 and the event embedding selection module 450 select embeddings from the last hidden layer of the neural networks 142 and 144, respectively. The user embedding selection module 445 and the event embedding selection module 450 both provide the selected embeddings to the feature mapping module 136.).

Regarding Claim 2, Tang teaches:
	The system of Claim 1, wherein a first plurality of attributes that correspond to the first plurality of attribute values comprises one or more of a content provider identifier, a content delivery campaign identifier, or a content item identifier (Paragraph 0019; The online system 130 thus helps content providers sell more tickets to events by presenting to users content items offering tickets to those events. Paragraph 0054; The online system (e.g., online system 130) receives 510 content describing an event from a third-party system (e.g., third-party system 120). Content describing the event includes a venue associated with the event, a geographic location associated with the event, a time, and date associated with the event, ticket prices, and any combination thereof.).

Regarding Claim 3, Tang teaches:
	The system of Claim 1, wherein a second plurality of attributes that correspond to the second plurality of attribute values comprises two or more of an employer identifier, a job title identifier, a skill identifier, or an industry identifier (Paragraph 0027; Examples of information stored in a user profile include biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, interests, hobbies or preferences, location and the like.).

Regarding Claim 5, Tang teaches:
	The system of Claim 1, wherein the instructions, when executed by the one or more processors, further cause: for a particular attribute of the particular requesting entity, identifying a plurality of embeddings; combining the plurality of embeddings into a single particular embedding, wherein the first set of embeddings includes the single particular embedding and does not include any embedding in the plurality of embeddings (Paragraph 0018; The online system extracts embeddings comprising a vector representation of the user profile 132 from the user neural network 142 and embedding comprising a vector representation of the event 134 from the neural network 144. Paragraph 0037; In an embodiment, an attribute of a user or event is represented using a one hot vector. For example, the gender of a user may be represented using a bit vector in which each bi corresponds to a gender value. Similarly the age of a user may be represented by a vector in which the nth element stores 1 if the user has age value N and the remaining elements store 0.).

Regarding Claim 6, Tang teaches:
	The system of Claim 5, wherein: the particular attribute is one of an employer, a job title, or a skill; the plurality of embeddings are based on a plurality of employers, a plurality of job titles, or a plurality of skills (Paragraph 0027; Examples of information stored in a user profile include biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, interests, hobbies or preferences, location and the like. Paragraph 0043; the input vector 310 is a vector comprising content items associated with a user of the online system 130 (e.g., items stored in the user profile store 205, action log 220, and edge store 225). For example, an input vector 310 comprises demographic information (e.g., age group of the user), groups that the user is associated with (e.g., a member of a page associated with the event), a geographic location (e.g., the user is within 10 miles of a geographic location associated with an event), a number and/or type of actions performed by the user on a content item associated with an event either on or off the online system 130, or any combination thereof.).

Regarding Claim 12, it is a method claim that corresponds to system Claim 1, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 13, it is a method claim that corresponds to system Claim 2, it is substantially similar to Claim 2, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 14, it is a method claim that corresponds to system Claim 3, it is substantially similar to Claim 3, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 16, it is a method claim that corresponds to system Claim 5, it is substantially similar to Claim 5, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 17, it is a method claim that corresponds to system Claim 6, it is substantially similar to Claim 6, and is rejected in the same manner, the same art and reasoning applying.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7-9, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US20190188561), in view of Nanni et al., ("A classifier ensemble approach for the missing feature problem." Artificial intelligence in medicine 55.1 (2012): 37-50.).

Regarding claim 4, Tang teaches:
The system of Claim 1, wherein, at the beginning of a training process that produces weights for the first neural network and for the second neural network (Paragraph 0048; the neural network 455 changes the weights of neural network 142 and neural network 144 based on various learning algorithms. Here, changing the weights of neural network 142 and neural networks 144 comprises adjusting the weights between individual neurons of the hidden layers to reduce a total measure of error between a predicted output and actual output.);
	But Tang does not explicitly teach values of initial embeddings for the first plurality of attribute values and for the second plurality of attribute values are determined randomly.
	However, Nanni teaches:
	values of initial embeddings for the first plurality of attribute values and for the second plurality of attribute values are determined randomly (3.2. Classification: random subspace; The classification step is performed using a random subspace (RS) ensemble of classifiers [24]. RS is a method for reducing dimensionality by randomly sampling subsets of features (50% of all the features in our experiments).).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Tang and the method of Nanni because (Abstract, Results section).

Regarding claim 7, modified Tang teaches the system of Claim 1, and Nanni also teach:
	wherein the instructions, when executed by the one or more processors, further cause: determining that an embedding for a particular attribute value is missing for the particular content item or the particular requesting entity; in response to determining that an embedding for the particular attribute value is missing for the particular content item or the particular requesting entity: generating a random embedding and including the random embedding in the first set of embeddings or the second set of embeddings (3. Proposed system; 2.2 Let Dt be a subset of all training patterns that have a similarity to the t-th cluster greater than TH (we fix TH = 0.25); 2.3 While Dt contains less than 5 patterns or if there exists a feature missing in all the patterns that belong to Dt, then assign to Dt a random subset of 25% of all the training patterns;).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Tang and Nanni because imputation approach based on clustering and a random subspace classifier outperforms several other state-of-the-art approaches. (Abstract, Results section).

Regarding claim 8, modified Tang teaches the system of Claim 1, and Nanni also teach:
	The system of Claim 1, wherein the instructions, when executed by the one or more processors, further cause: determining that an embedding for a particular attribute value is missing for the particular content item or the particular requesting entity; in (2. Compared systems; Artificial neural networks (NN) [28], is a machine learning procedure that creates a predictive model to estimate values that will substitute for the missing items. NN approaches model the missing data estimation using information available in the dataset. ANN estimates missing values by training a artificial neural network to learn the incomplete features (outputs), using the remaining complete features as inputs.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Tang and Nanni In order to estimates missing values by training a artificial neural network to learn the incomplete features (outputs), using the remaining complete features as inputs (2. Compared systems).

Regarding claim 9, modified Tang teaches the system of Claim 8, and Nanni also teach:
	wherein the instructions, when executed by the one or more processors, further cause: in response to determining that the embedding for the particular attribute value is missing for the particular requesting entity: identifying one or more profiles of users that are similar to the particular requesting entity; identifying, within the one or more profiles, one or more attribute values that are of the same attribute as the particular attribute value; based on the one or more attribute values, identifying the one or more other embeddings; including the particular embedding in the second set of embeddings (2. Compared systems; kNN [20], is a method, where, given an incomplete pattern x, K closest cases that are not missing values (i.e., features with missing values in x) in the features are imputed such that they minimize some distance measure. Once the K nearest neighbors have been found, a replacement value for the missing attribute value must be estimated. One obvious refinement is to weight the contribution of each neighbor according to its distance to x3. We have tested different values for K (K ∈ {3, 5, 7, 9} and selected the best value (K = 3)).).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Tang and Nanni In order to replacement value for the missing attribute value by given an incomplete pattern x, K closest cases that are not missing values (i.e., features with missing values in x) in the features are imputed such that they minimize some distance measure (2. Compared systems).
	
Regarding Claim 15, it is a method claim that corresponds to system Claim 4, it is substantially similar to Claim 4, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 18, it is a method claim that corresponds to system Claim 7, it is substantially similar to Claim 7, and is rejected in the same manner, the same art and reasoning applying.



Regarding Claim 20, it is a method claim that corresponds to system Claim 9, it is substantially similar to Claim 9, and is rejected in the same manner, the same art and reasoning applying.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US20190188561), in view Pilaszy (US8676736).

Regarding claim 10, modified Tang teaches:
The system of Claim 1, wherein the instructions, when executed by the one or more processors, further cause: in response to receiving the content request: identifying a plurality of content items, each of which is associated with one or more targeting criteria that are satisfied (Paragraph 0016; The online system 130 is configured to receive requests from one or more client devices 110 and third party systems 120 and execute computer programs associated with the received requests. As an example, the online system 130 stores content associated with one or more users and content associated with an event in order to provide the event to a user of the one or more users with a threshold probability of attending the event);
	But Tang does not explicitly teach wherein the plurality of content items does not include the particular content item; for each content item in the plurality of content items: 
Pilaszy, however, does teach:
wherein the plurality of content items does not include the particular content item; for each content item in the plurality of content items: identifying a set of embeddings; inputting each embedding in the set of embeddings into the first neural network to generate certain output (Column 20, line 55-67 and Column 21, line 1-5; The server 11 is configured to receive the user ratings, preferably in the form of rating vectors r.sub.u, from the client devices 12 and to aggregate the user ratings into a rating matrix R. The server 11 is typically adapted for factorizing said rating matrix R into a user feature matrix P and an item feature matrix Q using the above specified ALS1 or IALS1 factorization algorithms in accordance with the invention. In this typical case, the server 11 may transmit the item feature matrix Q and selected user feature vectors p.sub.u to selected client devices 12, which can generate a predictive rating vector {circumflex over (r)}.sub.u for each selected user u associated with the particular client device 12, said predictive rating vector {circumflex over (r)}.sub.u being the product of the user feature vector p.sub.u and the item feature matrix Q. Each one of the client devices 12 is further adapted for selecting, according to a predefined selection scheme, a plurality of items from the entire set of items included in the predictive rating vector {circumflex over (r)}.sub.u for the recommendation thereof to said particular user u associated with the predictive rating vector {circumflex over (r)}.sub.u.); 
wherein selecting the particular content item comprises selecting the particular content item based on the second output and the certain output for each content item in the plurality of content items. (Column 28, line 8-11; For a given user u in the test set, the recommendation algorithm has to order all the recommendable items. This ordering can be based on the {circumflex over (r)}.sub.ui.epsilon.R prediction values: items with highest {circumflex over (r)}.sub.ui are ranked first.).
Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Tang and the method of Pilaszy because the item recommendation methods according to the invention incorporate the above described algorithms so as to reduce computational complexity, and thus the run time of the factorization of a rating matrix (Column 22, line 49-52 of Pilaszy).

Regarding claim 11, modified Tang teaches:
The system of Claim 1, wherein: the first output is a first vector and the second output is a second vector (Paragraph 0051; both the user embedding selection module 445 and the event embedding selection module 450 select embeddings from the last hidden layer of the neural networks 142 and 144, respectively. The user embedding selection module 445 and the event embedding selection module 450 both provide the selected embeddings to the feature mapping module 136.); 

	Pilaszy, however, does teach:
	the first vector and the second vector are of the same size; the instructions, when executed by the one or more processors, further cause performing a dot product operation on the first vector and the second vector (Column 20, line 55-67; The server 11 is configured to receive the user ratings, preferably in the form of rating vectors r.sub.u, from the client devices 12 and to aggregate the user ratings into a rating matrix R. The server 11 is typically adapted for factorizing said rating matrix R into a user feature matrix P and an item feature matrix Q using the above specified ALS1 or IALS1 factorization algorithms in accordance with the invention. In this typical case, the server 11 may transmit the item feature matrix Q and selected user feature vectors p.sub.u to selected client devices 12, which can generate a predictive rating vector {circumflex over (r)}.sub.u for each selected user u associated with the particular client device 12, said predictive rating vector {circumflex over (r)}.sub.u being the product of the user feature vector p.sub.u and the item feature matrix Q.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the method of Tang and the method of Pilaszy because the item recommendation methods according to the invention incorporate the above described algorithms so as to reduce computational complexity, and thus the run time of the factorization of a rating matrix (Column 22, line 49-52 of Pilaszy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT MINH DANG whose telephone number is (571)272-8665. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121